Citation Nr: 1022583	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1973 
until January 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.	

The Board notes that the Veteran requested a personal 
hearing, however, in a September 2009 communication, the 
Veteran withdrew his request for a hearing.  As such, the 
Board finds that the Veteran does not have an outstanding 
request for a hearing and will not be prejudiced by the Board 
moving forward to a final adjudication at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to noise during active service.

2.  The evidence is at least in equipoise as to whether 
tinnitus is causally related to active service.  


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred tinnitus during active 
service.  As such, he requests that service connection be 
granted for the claimed disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, 
or describes symptoms that support a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in-service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in-service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service.  See 38 
C.F.R. § 3.303(d).  It is important to point out that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

In his May 2006 claim, the Veteran alleged that his tinnitus 
was due to his work in power production, which required him 
to run generators.  Specifically, the Veteran stated that he 
was exposed to the loud noise of generators for half an hour 
to up to two hours at a time.  Furthermore, the Veteran's DD 
214 lists his occupation as an electrical power production 
specialist, which is consistent with the type of noise 
exposure contended.

Based on all of the above, the Board concludes that the 
Veteran was exposed to very loud noise during active service.  
Indeed, his contentions of noise exposure are deemed credible 
and appear consistent with the circumstances of his service, 
as indicated in official military records.  See 38 U.S.C.A. § 
1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
tinnitus is causally related to such exposure.  To this end, 
the medical evidence of record has been reviewed, and will be 
discussed in pertinent part below.

The Veteran's service treatment records show that in his 
September 1973 enlistment examination there were no 
complaints or clinical findings of ear problems.  In a July 
1976 examination, the Veteran indicated possible hearing 
loss.  Moreover, in his November 1978 separation examination, 
the examiner noted that the Veteran alleged hearing loss, but 
that a September 1977 audio evaluation found that hearing was 
within normal limits and no other treatment was recommended.  

Post-service records consist of a VA examination in February 
2009 in connection with the claim.  The examiner noted that 
the Veteran reported a history of tinnitus with onset "years 
ago."  The Veteran also contended that tinnitus made it 
difficult for him to sleep.  The examiner diagnosed the 
Veteran with bilateral tinnitus, and noted that it occurred 
more in the left ear.  The examiner opined that the tinnitus 
was less likely as not related to acoustic trauma in the 
military due to normal hearing thresholds at separation.  

The examiner did not state why "years ago" could not mean 
since military service.  Moreover, the examiner did not 
otherwise attribute the Veteran's tinnitus to any other noise 
exposure.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Veteran is competent to say that tinnitus has been 
bothering him since active service.  The Veteran assertions 
of having chronic symptomatology of tinnitus support what is 
found in the in-service and post-service medical records.  
This is true particularly in light of indications of a 
problem with hearing during service.  Why this may not have 
been "hearing loss" within the meaning of VA regulations, 
it is clearly an indication of a problem associated with the 
loud noise the Veteran was exposed to during service, and 
supports the Veteran's contentions that his exposure to loud 
noise during service had caused him problems. 

In considering the credible statements provided by the 
Veteran in conjunction with his service treatment records and 
post-service treatment examination, the Board finds that 
there is a currently diagnosed disability that is linked to 
service.  The examination report and opinion by the VA 
examiner is not given much weight, particularly in light of 
the fact that the examiner did not comment on the history of 
hearing problems with onset "years ago."  

The Board finds that there is evidence both for and against a 
grant of service connection for bilateral tinnitus.  On one 
hand, there is no objective evidence of tinnitus in service 
or for many years after service, and the VA examiner opined 
that the Veteran's disability is unrelated to his military 
service.  On the other hand, the Veteran has presented what 
the Board finds to be credible testimony attributing his 
tinnitus to his military service, and his reported symptoms 
are certainly consistent with the acoustic trauma from 
working with power generators in service.  Accordingly, the 
Board will resolve any doubts regarding the etiology of the 
Veteran's tinnitus in the Veteran's favor and grant 
entitlement to service connection for tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


